      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

Mustafa A. HAMMAD,

      Plaintiff,

v.                                            Case No. 5:17-cv-00288-RH-GRJ

Alex M. AZAR II,
in his capacity as Secretary of the
United States Department of
Health and Human Services,

     Defendant.
_______________________________

 DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS, OR
      IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

      Defendant, Alex M. Azar, II, in his official capacity as Secretary of the United

States Department of Health and Human Services (hereinafter “Defendant” or

“Secretary of HHS”), by and through the United States Attorney for the Northern

District of Florida, moves for judgment on the pleadings pursuant to Rule 12(c ), or

in the alternative, for summary judgment pursuant to Rule 56, of the Federal Rules

of Civil Procedure. Pursuant to 42 U.S.C. § 1395ff(b)(1)(A), Plaintiff has filed this

civil action for judicial review of a final decision of the Secretary of HHS, rendered

by the Medicare Appeals Council. Because the final agency decision is supported

by substantial evidence and comports with the applicable legal guidelines, the final
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 2 of 22




agency decision should be affirmed. 1

I.     Introduction

       Defendant, Alex M. Azar, II, in his official capacity as Secretary of the United

States Department of Health and Human Services (hereinafter “Defendant”,

“Secretary,” or “Secretary of HHS”), by and through the United States Attorney for

the Northern District of Florida, submits this memorandum in support of his Motion

for Judgment on the Pleadings and/or for Summary Judgment. Having exhausted

his administrative remedies, Plaintiff has filed a civil action pursuant to 42 U.S.C.

§ 1395ff(b)(1)(A), for judicial review of the final agency decision denying certain

of Plaintiff’s Medicare claims and determining that Plaintiff had received an

overpayment. The final agency decision, which may be found in the Administrative

Record at pages 00004 – 00046, comports with the applicable legal guidelines and

is supported by substantial evidence.2 Accordingly, the final agency decision should

be affirmed.

II.    Legal background: post payment Medicare claim determinations;
       appeals

       Congress created Medicare under Title XVIII of the Social Security Act, 42

U.S.C. § 1395 et seq. Medicare is operated by the Centers for Medicare & Medicaid


1       See Doc. 11 at 3 (stating that “Motion practice in accordance with Rule 12(c) (judgment
on the pleadings) or Rule 56 (summary judgment) of the Federal Rules of Civil Procedure is not
necessary in a case of this nature).
2
        Hereinafter, citations to pages in the Administrative Record will be designated by “AR”
followed by the applicable page number(s), for example, “AR 00004 – 00046.”


                                              2
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 3 of 22




Services (“CMS”), an agency within HHS, with many administrative functions

performed by various Medicare contractors. Medicare is “a massive, complex health

. . . program . . . embodied in hundreds of pages of statutes and thousands of pages

of often interrelated regulations . . .” Shalala v. Ill. Council on Long Term Care,

529 U.S. 1, 13 (2000). The program currently processes over a billion claims for

payment each year. See Palomar Med. Ctr. v. Sebelius, 693 F.3d 1151, 1156 (9th

Cir. 2012) (citation omitted).

      In light of this enormous volume of claims, Medicare payments are generally

issued upfront on an “honor system.” See Bertschland Family Practice Clinic, P.C.

v. Thompson, No. IPO1-562-CH/F, 2002 WL 1364155, at *2 (S.D. Ind. June 4,

2002). But since the Secretary must ensure that only proper expenditures are made,

those upfront payments are not the end of the matter:

           . . . [I]nitial payment for services under Medicare is ordinarily made
   as long as the [Medicare] claim does not contain glaring irregularities on its
   face. . . (citation omitted). [Medicare contractors] then conduct post-payment
   audits to ensure that payments are made in accordance with applicable
   Medicare payment criteria. When payment is made erroneously, an
   ‘overpayment’ is assessed . . . (citations omitted).

Gulfcoast Med. Supply, Inc. v. Sec’y, Dep’t of Health and Human Servs., Case No.

8:04-CV-2610-T-26EAJ, 2005 WL 3934860 *2 (M.D. Fla. Nov. 16, 2005), aff’d

468 F.3d 1347 (11th Cir. 2006). Post payment reviews of Medicare claims are often

undertaken when the Medicare program detects deviations in a physician’s billing

from established norms. See United States v. Sanet, 666 F.2d 1370, 1372 (11th Cir.

                                         3
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 4 of 22




1982). Typically, a post payment review is conducted by the Medicare contractor

selecting a statistical sample of the physician’s claims; calculating the error rate for

the claims; and, if the error rate is found to be high, then extrapolating to the universe

to calculate an overpayment amount. See CMS Ruling 86-1 (establishing use of

sampling and extrapolation in post payment audits of Medicare claims); 3 Chaves

County Home Health Servs., Inc. v. Sullivan, 931 F.2d 914 (D.C. Cir. 1991)

(upholding use of sampling and extrapolation in post payment audits of Medicare

claims), cert. denied 502 U.S. 1091 (1992); see also Ill. Physicians Union v. Miller,

675 F.2d 151, 155 (7th Cir. 1982) (“[E]xtrapolation based on a review of a relatively

small sample is a valid audit technique in cases arising under the Social Security

Act”).

         The physician may appeal the determination, through a multi-level appeal

process. 42 U.S.C. § 1395ff; 42 C.F.R. § 405.904(a)(2) (summarizing steps in

appeal process: redetermination; reconsideration; administrative law judge (“ALJ”);

Medicare Appeals Council).           The Medicare statute requires full and early

presentation of evidence: absent good cause, an appellant may not introduce



3
       CMS Rulings (previously known as HCFA Rulings, for the Health Care Financing
Administration (HCFA), which was the earlier name of CMS) are formal policy statements that
are binding upon all components that adjudicate matters under the jurisdiction of CMS. See 42
C.F.R. § 405.1063(b). CMS Ruling 86-1 is publicly available on the CMS website, at
www.cms.gov/Medicare/Appeals-and-
Grievances/OrgMedFFSAppeals/Downloads/HCFAR861v508.pdf



                                             4
       Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 5 of 22




evidence later in the appeal process if the evidence was not presented at or before

the reconsideration level. 42 U.S.C. § 1395ff(b)(3). The assessment that the

physician’s payment error rate is high is, however, not subject to review. 42 U.S.C.

§ 1395ddd(f)(3); Gentiva Healthcare Corp. v. Sebelius, 723 F.3d 292, 297 (D.C. Cir.

2013); Mansfield Ambulance, Inc. v. Dep’t of Health & Human Servs., Case No. 16-

CV-2016, 2017 WL 1953469, at *3 (N.D. Oh. May 10, 2017) (collecting cases).

III.   Factual and procedural background

       SafeGuard Services, LLC, a Medicare Zone Program Integrity Contractor

(“SafeGuard Services” or “ZPIC”) completed a post payment review of a sample of

Plaintiff’s Medicare claims, finding a high rate of error, and extrapolating from the

sample to calculate a Medicare overpayment amount.

       Plaintiff pursued an administrative appeal of this determination. Plaintiff first

filed a request for redetermination. On October 19, 2012, the appeals department at

First Coast Service Options, a Medicare administrative contractor for Florida, issued

a partially favorable Redetermination decision to Plaintiff, reversing the decisions

on certain sampled claims in Plaintiff’s favor. AR 00441 – 00536.

       Plaintiff appealed further. On February 15, 2013, Q2 Administrators, a

Qualified Independent Contractor (“QIC”), issued a partially favorable decision.

AR 01130–01178. The QIC reversed the decision on certain sampled claims in

Plaintiff’s favor. See AR 01134. The QIC reviewed the ZPIC’s sampling and



                                           5
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 6 of 22




extrapolation, AR 01163 – 01171, and upheld the sampling and extrapolation as

complying with the applicable guidelines, AR 01170.

      Plaintiff appealed further, to an ALJ. On June 30, 2016, the ALJ conducted a

telephonic hearing. AR 00123.4 On April 27, 2017, the ALJ issued a decision that

was partially favorable to Plaintiff. AR 00122 – 00420. The ALJ invalidated the

ZPIC’s statistical sampling. AR 00249 – 00250.

      On June 23, 2017, CMS referred the matter to the Medicare Appeals Council,

requesting that the Council take ‘own motion’ review of the ALJ decision, on the

ground that the ALJ had erred as a matter of law in certain respects. AR 00094 –

00120; see AR 00004. Plaintiff was notified of the referral, AR 00121, and

submitted exceptions to the referral, AR 00047, AR 00079 – 00092. The Medicare

Appeals Council took review, pursuant to its authority at 42 C.F.R. § 405.1110. See

AR 00004 – 00005.

      On September 20, 2017, the Medicare Appeals Council issued a decision. AR

0002-0046. The Council reversed the ALJ’s determination invalidating the ZPIC’s

statistical sample. AR 00033. The Council found that nothing in the procedures

utilized by the ZPIC failed to comport with the applicable Medicare guidelines. AR

00005, 00017.      The Council determined that the sampling methodology and


4
      The recording of the hearing is found in the AR on Disk 2.




                                              6
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 7 of 22




extrapolation were appropriate. AR 00033. The Council also adopted in part,

modified the part, and reversed in part the ALJ’s decision with respect to certain

individual services. AR 00033. The decision of the Medicare Appeals Council

stands as the final agency decision of the Secretary of HHS. See AR 00002.

IV.   Standard of review

      Plaintiff filed this civil action seeking judicial review of a final agency

decision of the Secretary of HHS, rendered by the Medicare Appeals Council on

September 20, 2017. The jurisdictional basis for this civil action is 42 U.S.C.

§ 1395ff(b)(1)(A), which incorporates the Social Security Act’s fundamental

judicial review provision, 42 U.S.C. § 405(g). See 42 U.S.C. § 1395ff(b)(1)(A)

(“any individual dissatisfied . . . shall be entitled to . . . judicial review of the

Secretary's final decision after such hearing as is provided in section 405(g) of this

title.”); also see Am. Acad. of Dermatology v. Dep’t of Health & Human Servs., 118

F.3d 1495, 1497–98 (11th Cir. 1997) (“Judicial review . . . is authorized by 42 U.S.C.

§ 1395ff(b)(1), which provides for judicial review . . . in the same manner as is

provided in 42 U.S.C. § 405(g) . . .”). Under § 405(g), a reviewing court “shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the [agency], with or without remanding the

cause for a rehearing.” The text of § 405(g) states, in pertinent part, that “[t]he

findings of the [agency] as to any fact, if supported by substantial evidence, shall be



                                          7
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 8 of 22




conclusive.” Accordingly, judicial review of the final agency decision is limited to

a consideration of whether the record contains substantial evidence in support of the

Secretary’s findings and whether the correct legal standards were applied. Gulfcoast

Med. Supply, 468 F.3d at 1350 n.3 (citations omitted). Section 405(g) provides for

only a “limited” form of review. In re Bayou Shores SNF, LLC, 828 F.3d 1297,

1325 (11th Cir. 2016), cert. denied - U.S. - , 137 S.Ct. 2214 (June 5, 2017).

      Substantial evidence is more than a scintilla, but less than a preponderance.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Judicial review is to ascertain that

there is “substantial evidence in the record taken as a whole.” Fla. Med. Ctr. of

Clearwater, Inc. v. Sebelius, 614 F.3d 1276, 1280 (11th Cir. 2010) (citation omitted);

Gulfcoast Med. Supply, 2005 WL 3934860 at *1 (citation omitted), aff’d 468 F.3d

1347. In performing a review pursuant to § 405(g), the court “may not decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [agency

decision-maker].” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

“If the [administrative] decision is supported by substantial evidence [the court]

must affirm, even if the proof preponderates against it.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529 (11th

Cir. 1990)). In addition to reviewing for substantial evidence, the court reviews the

agency decision “to determine whether the correct legal standards were applied.”

Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997).



                                          8
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 9 of 22




V.     Argument

       A.     The final agency decision of the Secretary of HHS comports with
              the applicable legal standards and is supported by substantial
              evidence. Accordingly, the Court should affirm the final agency
              decision.

       The matter before the Court is the final agency decision of the Secretary of

HHS, which was issued by the Medicare Appeal Council on September 20, 2017.

This decision is found at AR 00002 – 00046. “The Court’s review of an HHS final

decision is very limited.” Maxmed Healthcare, Inc. v. Burwell, 152 F. Supp. 3d 619,

624 (W.D. Tex. 2016), aff’d Maxmed Healthcare, Inc. v. Price, 860 F.3d 335 (5th

Cir. 2017). Plaintiff does not challenge the Medicare Appeals Council’s denial

determinations on individual claims in the Medicare sample. Rather, Plaintiff

challenges only the sampling and extrapolation. The Medicare Appeals Council

correctly determined that the sampling and extrapolation were consistent with the

applicable guidelines for administrative Medicare post payment reviews. See AR

00005 (“ . . . [W]e find that the statistical sampling and overpayment extrapolation

are consistent with the applicable manual guidelines, and that the appellant has not

established that the statistical sampling is invalid.”) Under the applicable guidelines,

and under the applicable standard of judicial review, the decision of the Medicare

Appeals Council is due to be affirmed. 5


5
       Because it is the Council’s decision, as the final agency decision that comes before the
court for review, it is ultimately immaterial that the QIC upheld the ZPIC’s sampling and


                                              9
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 10 of 22




       The Medicare guidelines allow a “great deal of latitude” in sampling design,

and there is a “presumption in favor of the sampling’s validity.” Momentum EMS,

Inc. v. Sebelius, Civ. A. No. 4:11-CV-298, 2014 WL 199061 at *10 (S.D. Tex. Jan.

13, 2014); AR 00012 (Council notes that “[t]he MPIM recognizes that a number of

sampling designs are acceptable”). As a threshold consideration, there is “no

discrete body of generally accepted statistical standards at which to look as

establishing minimum standards . . . [or] authority for the proposition that they

[generally accepted statistical principles] establish an enforceable due process

standard.”    Pruchniewski v. Leavitt, No. 8:04-CV-2200-T-23TBM, 2006 WL

2331071, at *9 (M.D. Fla. Aug. 10, 2006). “Sample adjudication . . . is a monetized

estimate of the scope of a provider’s overcharges derived from a sample.” Chaves

County Home Health Servs., 931 F.2d at 921. To establish that the Secretary erred

in upholding a ZPIC’s sampling methodology, an appellant would have to do more



extrapolation, see AR 01163–01171, or that the ALJ invalidated them, see AR 00249–00250.
There have indeed been numerous instances in which an ALJ has invalidated a ZPIC’s sampling,
and the Medicare Appeals Council has then subsequently reversed the ALJ on that score. See,
e.g., John Balko & Assocs. v. Sebelius, No. 12cv0572, 2012 WL 6738246 (W.D. Penn. Dec. 28,
2012), aff’d 555 F. App’x. 188 (3rd Cir. 2014) (affirming Council’s decision); San Bois Health
Servs., Inc. v. Hargan, No. CIV-14-560, 2017 WL 5140519 (E.D. Okla. Nov. 6, 2017) (same);
Chillicothe Chiropractic & Wellness Ctr., No. 2:12-CV-330, 2014 WL 6673826 (S.D. Oh. Nov.
24, 2014) (same); Becker v. Sebelius, Civil Action No. 12–6177 (CCC), 2014 WL 2711958
(D.N.J. June 3, 2014) (same); Schuldt Chiropractic Wellness Ctr., No. 8:13CV4, 2014 WL 247972
(D. Neb. Jan. 22, 2014) (same); Miniet v. Sebelius, No. 10-24127-CIV, 2012 WL 2930746 (S.D.
Fla. July 18, 2012) (same); Transyd Enterprs. v. Sebelius, Civ. A. No. M-09-292, 2012 WL
1067561 (S.D. Tex. Mar. 27, 2012) (same); Maxxim Care ERS, Inc. v. Sebelius, Civ. A. No. H-10-
1408, 2011 WL 5977666 (S.D. Tex. Nov. 29, 2011) (same).



                                             10
       Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 11 of 22




than simply “cit[e] to a variety of professional opinions on acceptability, but rather,

the appellant must “establish [that] the degree of imprecision is such that the

extrapolation does not reasonably approach the actual overpayment, that is, [that] it

is so imprecise as to be arbitrary and capricious.” Pruchniewski, 2006 WL 2331071,

at *15. In other words, this is a practical enterprise, and not a merely speculative

one.

        The presumption is that a ZPIC’s sampling and extrapolation have been

conducted adequately. The courts have long recognized that there are, however,

ways by which a Medicare appellant might seek to show a ZPIC’s sampling and

extrapolation to be problematic. For instance, the appellant might attempt to present

“evidence of a different random sample from the universe of claims that yield[ed] a

lower rate of denials or [that] prove[d] that the projection [was] not a true estimate

of the rate of denials in the non-sample universe.” See Chaves County Home Health

Servs., 931 F.2d at 921. The appellant might attempt to establish the validity of all

or a sufficient number of actual claims such that the Medicare contractor might find

an error rate that is sufficiently low that the contractor would not project and

extrapolate. Id. “[N]othing prevent[s] [an appellant] from . . . demonstrating

through his own, more reliable, sampling method an estimated overpayment that [i]s

less than the lower limit of the 90% confidence interval calculated by the [Medicare

contractor].”   Pruchniewski, 2006 WL 2331071, at *15 n.20; see Schuldt



                                          11
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 12 of 22




Chiropractic Wellness Ctr., No. 8:13CV4, 2014 WL 247972, at *4 (D. Neb. Jan. 22,

2014) (noting provider’s failure to present “evidence of a different random sample”

that would have materially affected the outcome); United States v. Arrow Med.

Equip. Co., Civ. A. No. 90-5701, 1991 WL 193447, at *5 (E.D. Pa. Sept. 23, 1991)

(noting provider’s failure to “construct a counter-sample” and demonstrate that its

results are “more accurate” than the Medicare program’s results).

       The applicable guidelines for the use of sampling and extrapolation are found

in the Medicare Program Integrity Manual, CMS Publication No.100-08

(“MPIM”). 6 At the time of the Medicare Appeals Council’s decision, the guidelines

for sampling and extrapolation were found at Chapter 3 of the MPIM. See AR

00010. Since that time, the guidelines have been relocated to Chapter 8 of the

MPIM. See id. The MPIM guidelines are important, but a failure to follow one or

more of those guidelines does not necessarily affect the validity of the sampling or

extrapolation. Maxmed Healthcare, 860 F.3d at 341; MPIM, Chapter 3, § 3.10.1.1



6
        The Medicare manuals are an extensive system of guidance materials, the importance of
which have been well-recognized by the courts. See, e.g., Shalala v. Guernsey Mem’l Hosp., 514
U.S. 87, 101 (1995) (Medicare manuals advise as to how the Secretary “will apply the Medicare
statute and regulations . . .”); Cmty. Care, LLC v. Leavitt, 537 F.3d 546, 547 n.2 (5th Cir. 2008)
(Medicare manuals contain guidelines “to assist providers and [Medicare contractors] in the
implementation of the Medicare regulations”) (citation omitted); Shalala v. St. Paul-Ramsey Med.
Ctr., 50 F.3d 522, 524 (8th Cir. 1995) (“The Secretary has issued a number of guidelines and
manuals, to assist interested parties in navigating the shoals of the Medicare . . . system.”).

      The MPIM, along with other Medicare manuals, is publicly available on the CMS website,
at www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/.


                                               12
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 13 of 22




(currently found at MPIM, Chapter 8, § 4.1.1); AR 00011. The MPIM guidelines

reference a number of statistical sampling texts as source materials. See MPIM,

Chapter 8, § 8.4.10 (“Resources”). In the decision under review in the instant matter,

the Medicare Appeals Council included an apt summary of the key principles

articulated in the MPIM. See AR 00010 – 00014.

      The MPIM recognizes a number of sampling designs as acceptable designs,

including stratified sampling, as well as simple random sampling, systematic

sampling, cluster sampling, or a combination thereof. MPIM, Chapter 3, § 3.10.4.1

(currently found at MPIM, Chapter 8, §§ 8.4.4.1 et seq.); see AR 00012. The ZPIC

is not required to use the most precise methodology that might be devised in order

to determine an estimated overpayment. Rather, the MPIM guidelines take account

of a level of uncertainty. The guidelines do this in a manner that ensures fairness to

the physician and indeed, that operates to the advantage of the physician. As the

Medicare Appeals Council wrote:

            . . . [T]he [Medicare] guidelines allow for smaller sample sizes and
     less precise point estimates, but offset such lack of precision with direction
     to the [contractors] to assess the overpayment at the lower level of a
     confidence interval – generally, the lower level of a ninety percent one-
     sided confidence interval. This results in the assumption, in statistical
     terms, that there is a ninety percent chance that the actual overpayment is
     higher than the overpayment which is being assessed, thus giving the
     benefit of the doubt resulting from any imprecision in the estimate of the
     overpayment to the appellant, not the agency.

AR 00010, AR 0013 (citing MPIM, Chapter 3, § 3.10.5.1) (currently found at MPIM,



                                          13
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 14 of 22




Chapter 8, § 8.4.5.1); see Schuldt Chiropractic Wellness Ctr., No. 8:13CV4, 2014

WL 247972, at *3 (D. Neb. Jan. 22, 2014) (noting that “the [MPIM] allows for

smaller statistical samples with less precise results, offset by the direction that

overpayments be assessed at the lower level of confidence intervals, giving the

benefit of the doubt regarding the range of overpayment to the [M]edicare

provider”). This is a policy choice made by CMS in order to ensure fairness.

        In the instant matter, the ZPIC utilized a stratified sampling methodology.

See AR 00015.7 As the Medicare Appeals Council recognized, AR 00015 – 00016,

the ZPIC duly described its sampling.8

       On its Sample Verification and Approval sheet, the ZPIC described the

universe and defined the frame. The ZPIC identified the Sampling Unit as the

Beneficiary (or patient). The ZPIC described the Sample Design as “Stratified

sampling, with 5 strat[a] using equal allocation.” The ZPIC specified that “The

universe is sorted by dollars in ascending order then approximately one fifth of the



7     Specifically, the ZPIC used a design known as disproportionate stratified sampling. See
AR 00018. For additional discussion of the use of disproportionate stratified sampling, see, for
example, In the Case of Robert D. Lesser, M.D., Docket No. M-11-2534, 2011 WL 7177074, at
**10-11 (Medicare Appeals Council Dec. 7, 2011).
8
        The pertinent materials are housed on Disk 3 of the Administrative Record (under the
heading “MH”). These materials include, inter alia: the Sample Verification and Approval sheet
in which the ZPIC statisticians describe the sample design; the Extrapolation Worksheet; the
Overpayment Worksheet (in the form of a lengthy EXCEL spreadsheet); and the Overpayment
Projection sheet. See AR 00015 n.1 (pointing to the materials in the “MH” folder).




                                              14
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 15 of 22




total dollars paid is partitioned into the 5 strat[a]. Simple random sampling is

performed within each stratum.”        The ZPIC specified the sample selection

procedures as employed within each stratum. The ZPIC’s Extrapolation Worksheet

included the Overpayment Detail and Overpayment Summary, by stratum, plus a

total overpayment amount as calculated at the lower bound of a one-sided 90%

Confidence Interval”).

          The Medicare Appeals Council described the ZPIC’s procedures in some

detail:

             The frame of 1,316 beneficiaries was arranged from the smallest total
     dollar amount paid for a beneficiary’s claims to the largest total amount
     paid for a beneficiary’s claims for the time period at issue. The total
     Medicare payment on these 1,316 beneficiar[ies]’ claims was
     $1,291,869.67. The frame beneficiaries were then assigned to one of five
     strata. The total amount of $1,291,869.67 was divided by five, and each
     stratum from 1 [to] 5 was assigned a number of consecutive beneficiaries
     from the frame such that the total dollar amount paid for all beneficiaries
     assigned to each stratum was approximately equal [among] the five strata.
     . . . The ZPIC then randomly selected ten beneficiaries from each stratum
     for a total sample size of fifty beneficiaries. The sampling documentation
     indicates the formula the ZPIC used in determining appropriate sample size
     . . . Following selection and review of the fifty sampled claims, the ZPIC
     calculated the mean overpayment for the ten sampled claims within each
     stratum and extrapolated the results of the ten beneficiaries’ mean
     overpayments in each stratum to all other beneficiaries in that stratum . . .
     [t]he mean overpayment in each stratum was “weighted” by the number of
     beneficiaries in each stratum before calculating the total overpayment
     estimate . . . Per the Medicare guidelines, the ZPIC then reduced the
     overpayment to the lower bound of a 90% one-side Confidence Interval.

AR 00015–00016. The “weighting” process described by the Council is recognized

expressly in the MPIM. See MPIM, Chapter 8, § 8.4.5.1 (“In stratified sampling, an

                                         15
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 16 of 22




estimate is found for each stratum separately, and the weighted stratum estimates are

added together to produce an overall point estimate,” i.e., the difference between

what was paid to the physician and what should have been paid). After its detailed

recounting of the ZPIC’s steps, AR 00015 – 00017, the Medicare Appeals Council

then aptly summarized the steps that had been taken and duly documented:

     . . . [T]he ZPIC reasonably defined the universe and sampling unit[;]
     organized the frame by total paid amounts per beneficiary[;] stratified the
     frames’ beneficiaries into five strata by total dollar amounts paid per
     beneficiary[;] selected ten claims by random seed number selection from
     each stratum[;] weighted the mean overpayments in each stratum before
     adding them together to determine the point estimate [;] and then reduced
     the overpayment assessment to the lower limit of a one-sided 90%
     confidence interval.

AR 00017. As the Council correctly recognized, “There is nothing about this

process that is in violation of the processes set out in the sampling guidelines” in the

MPIM, in any way. AR 00017.

      Plaintiff writes at some length, but fails to identify anything in the Council’s

decision that remotely constitutes error. Plaintiff complains that the Medicare

Appeals Council did not accept the contention of Plaintiff’s statistician that the

ZPIC’s sampling unit should have been the “principle [sic] diagnoses” on the claims

that were billed. See ECF No. 16 at 28. The Council remarked frankly that it had

“rarely, if ever, reviewed a sampling methodology based on, or stratified by, a

beneficiary’s principle [sic] diagnosis.” AR 00017. As the Council cited, the MPIM

describes “[s]ampling units” as “the elements that are selected according to the

                                          16
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 17 of 22




design of the survey and the chosen method of statistical sampling. [The sampling

units] may be an individual line(s) within claims, individual claims, or clusters of

claims (e.g., a beneficiary). AR 00014; MPIM, Chapter 3, § 3.10.3.2.2. (currently

found at MPIM, Chapter 8, § 8.4.3.2.2). “In principle, any type of sampling unit is

permissible as long as the total aggregate of such units covers the population of

potential mis-paid amounts.” MPIM, Chapter 8, § 8.4.3.2.2. The MPIM guidelines

contain no reference at all to the use of ‘principle diagnosis’ as a potential sampling

unit, let alone prescribe it as necessary.

      Plaintiff complains that the Medicare Appeals Council erred in declining to

invalidate the sampling on the ground that the “stratified average overpayment in the

sample as drawn and conducted were not normally distributed” and hence flawed,

as Plaintiff’s statistician Harold Haller had opined. See ECF No. 16 at 28 – 29. This

same statistician has opined similarly about normal distribution in other recent

Medicare appeals, and the Medicare Appeals Council has consistently rejected the

contention. See, e.g., Maxmed Healthcare, 152 F.Supp.3d at 636 - 37, 634, aff’d

860 F.3d 335; In the Case of Anthony Pagliarulo, M.D, Docket M-14-2132, 2014

WL 7436077, at *16 (Medicare Appeals Council, Sept. 26, 2014). In its decision in

the instant matter, the Medicare Appeals Council observed plainly that “Medicare

sampled units . . . generally do not follow a normal distribution . . .” AR 00020

(emphasis in original). By reference to the evidence of record, the Council indicated



                                             17
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 18 of 22




it would not “expect to see normal distribution in a sample where there are such

largely varying individual payment amounts among the frame’s beneficiaries . . .”

AR 00020. The Council reiterated the significance of confidence level estimation

in cases of this nature, AR 00020, as “a conservative method” that offsets any

imprecision in a manner “that works to the financial advantage of the [physician],”

AR 00013.

        Plaintiff complains that the ZPIC did not provide substantive testimony at the

ALJ hearing. ECF No. 16 at 36; see AR 00250 (noting unavailability of ZPIC’s

Chief Statistician, who had designed sampling). This is not highly unusual. See,

e.g, Schuldt Chiropractic Wellness Ctr., 2014 WL 247972, at *1 (reciting without

further comment that “[n]o representative, agent, or witness appeared on behalf of

HHS” at hearing). The regulations that govern the Medicare appeals process

expressly direct that no adverse inference may be drawn when CMS or a ZPIC does

not participate in an appeal. 42 C.F.R. §§ 405.1010(f), 405.1012(d). 9 As discussed

above, Plaintiff’s statistician raised no point that suggested that the ZPIC had

deviated in any way from the MPIM guidelines. In any event, the ZPIC had

previously submitted to the ALJ a detailed report prepared by its Chief Statistician,



9
      Indeed, an ALJ hearing need not even occur: If a physician has to wait more than 90 days,
the Medicare statute permits an appellant to escalate his appeal past the ALJ level to the Medicare
Appeals Council. 42 U.S.C. § 1395ff(d)(3)(A).



                                                18
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 19 of 22




in response to contentions raised by the statistician (Dr. Bruce Kardon) whom

Plaintiff had retained earlier. AR 04343–04351 (report of Alina Moya, Chief

Statistician with SafeGuard Services, submitted June 5, 2014); see AR 04342 –

04378 (Kardon report).10

       Plaintiff makes a nod to the notion that “results” matter. See generally ECF

No. 16 at 29. But Plaintiff misses the real point. The use of sampling and

extrapolation in the Medicare administrative review process is a practical application

undertaken for a practical purpose. Here, Plaintiff did nothing to show that a

different sampling design would have or could have yielded materially different

results. Despite longstanding advisements by reviewing courts, Plaintiff did not

endeavor to present “evidence of a different random sample from the universe of

claims that yield[ed] a lower rate of denials or prove[d] that the projection [was] not

a true estimate of the rate of denials in the non-sample universe.” See Chaves County

Home Health Servs., 931 F.2d at 921. Although “nothing [would have] prevented

[Plaintiff] from . . . demonstrating through his own, more reliable, sampling method

an estimated overpayment that [i]s less than the lower limit of the 90% confidence

interval calculated by the [Medicare contractor],” see Pruchniewski, 2006 WL

2331071, at *15 n.20, Plaintiff did not endeavor to do so. Plaintiff did not “construct


10
         Over the course of the appeal process, Plaintiff chose to change both his counsel and his
statistician.



                                               19
      Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 20 of 22




a counter-sample” in an effort to demonstrate that it could yield results that were

“more accurate” than the ZPIC’s results. See Arrow Med. Equip., 1991 WL 193447,

at *5. Plaintiff did not present “evidence of a different random sample,” see Schuldt

Chiropractic Wellness Ctr., 2014 WL 247972, at *4, in an effort to show that a

different sample would materially affect the outcome (the overpayment). In sum,

Plaintiff made no attempt to show that any different or more precise method of

estimation and extrapolation would have resulted in a lower overpayment. 11

       The Medicare Appeals Council’s decision comported fully with the applicable

Medicare program guidelines, as chiefly contained in the MPIM. The Council’s

decision was supported by “substantial evidence in the record taken as a whole,” see

Fla. Med. Ctr. of Clearwater, 614 F.3d at 1280; Gulfcoast Med. Supply, 2005 WL

3934860 at *1, aff’d 468 F.3d 1347, including, inter alia, the ZPIC’s Sample

Verification and Approval sheet, Extrapolation Worksheet, and Overpayment

Worksheet. The Council properly found that Plaintiff’s Medicare overpayment was

determined in a manner entirely consistent with the Medicare program’s principles

and guidelines. 12


11
       Indeed, Plaintiff’s statistician Haller acknowledged that he had “made no attempt to
suggest or recommend improved, alternative, or more precise methods of estimate and
extrapolation.” AR 00078.
12
        The Council did note that the overpayment amount would need to be recalculated in order
to take account of those individual claims in the sample that got reversed in Plaintiff’s favor (upon
review of the medical evidence supporting the claims) over the course of the appeal process. AR
00021.


                                                 20
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 21 of 22




                                   Conclusion

      The final agency decision of Defendant Secretary of HHS is supported by

substantial evidence and comports with the applicable legal standards. Accordingly,

Defendant respectfully submits that the final agency decision should be affirmed and

judgment should be entered in Defendant’s favor.

                                      Respectfully submitted,

                                      CHRISTOPHER P. CANOVA
                                      United States Attorney

                                      /s/ Zack Smith
                                      Zack Smith
                                      Assistant United States Attorney
                                      Florida Bar No. 107218
                                      21 E. Garden Street, Suite 400
                                      Pensacola, FL 32502
                                      (850) 444-4000
                                      zack.smith@usdoj.gov




                                        21
     Case 5:17-cv-00288-RH-GRJ Document 19 Filed 11/01/18 Page 22 of 22




                     LOCAL RULE 7.1(F) CERTIFICATE

      I certify that this paper contains 5,218 words, per Microsoft Word’s word

count, which complies with the word limit requirements set forth in Local Rule

7.1(F).

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been furnished by via

CM/ECF filing to the Clerk of Court which will send notification of such filing to

the parties of record on this 1st day of November, 2018.

                                             /s/ Zack Smith
                                             ZACK SMITH
                                             Assistant U.S. Attorney




                                        22
